Citation Nr: 1341148	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO. 10-25 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an initial compensable disability rating for bilateral hearing loss.

2. Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress syndrome (PTSD) and major depressive disorder (MDD)


REPRESENTATION

Veteran represented by:	Heather E. Vanhoose, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1972 to July 1975.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  In Clemons the Court held that any mental disorder that is reasonably raised by the record must be considered.  The medical evidence demonstrates that the Veteran has been diagnosed as having an acquired psychiatric disability other than PTSD.  Thus, the claim of service connection for an acquired psychiatric disability, to include PTSD and MDD will be considered, as stated on the title page of this decision.


FINDINGS OF FACT

1. At the March 2013 hearing before the Board, the Veteran withdrew his appeal for entitlement to an initial compensable disability rating for bilateral hearing loss.

2. The Veteran does not currently have, nor has he had at any time during the course of his appeal, a diagnosis of PTSD.

3. The Veteran's acquired psychiatric disability, diagnosed as major depressive disorder, manifested by depressed mood, chronic sleep impairment, and mild memory loss, did not begin during service nor is it related to military service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the Veteran's claim for entitlement to an initial compensable disability rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2012).

2. The criteria for service connection for a psychiatric disability, to include PTSD and MDD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Withdrawal of claim for entitlement to an initial increased rating for bilateral hearing loss

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2012).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2012).

At a March 2013 hearing before the Board the Veteran asserted that he wished to withdraw his claim for entitlement to an initial compensable rating for bilateral hearing loss.  The Board finds that the criteria have been met for withdrawal of the Veteran's appeal as to the issue of entitlement to an initial compensable rating for bilateral hearing loss.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration as to this issue, the Board does not have jurisdiction to review this issue, and it is dismissed.

II. VCAA Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The record shows that through a VCAA letter dated June 2009 the Veteran was informed of the information and evidence necessary to substantiate the claim for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Additionally, he was informed of the criteria for assignment of an effective date, and/or disability rating, in the event of award of the benefit sought.  The VCAA letter to the Veteran was provided in June 2009, prior to the initial unfavorable decision in August 2009.

The Board also finds that there has been compliance with the VCAA duty to assist provisions.  The record in this case includes service treatment records, VA treatment records, four VA examination reports, a private examination report, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was also provided a hearing before the Board in March 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ explained the issue on appeal and the information that the Veteran could provide in support of his claim.  The Veteran's attorney and the VLJ asked questions to ascertain the nature and etiology of the Veteran's acquired psychiatric disability.  The record does not reflect that pertinent evidence that would substantiate the claim was identified by the Veteran or his attorney.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Neither the Veteran's attorney nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran was also provided with two VA examinations.  The Board finds that the VA examinations (August 2009 and October 2012) are thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners reviewed the claims file and personally interviewed and examined the Veteran, including eliciting a history from the Veteran.  The examiners addressed the essential questions in the case and provided a diagnosis and opinion that was well reasoned and supported by a complete rationale.  Moreover, neither the Veteran nor his representative have objected to the adequacy of the examinations.

For the reasons expressed above, the Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

III. Service Connection for an Acquired Psychiatric Disability

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a) (2013).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. §§ 3.304(f), 4.125(a).

The Veteran contends that he has an acquired psychiatric disability to include PTSD as a result of his military service.  The Veteran has asserted at his VA and private examinations as well as at his hearing, that while serving in Vietnam his ship was fired upon as they sailed close to shore to fire on enemy positions.

The Veteran was awarded the Combat Action Ribbon (CAR) and he was assigned to the USS Richard E. Kraus during service.  If a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  The Board acknowledges the Veteran's repeated statements regarding the stressful nature of his service in the Republic of Vietnam.  Additionally, the October 2012 VA examiner concluded that the Veteran's in-service stressor was adequate to support a diagnosis of PTSD.  As such, the Veteran's exposure to an in-service stressor is recognized.  38 C.F.R. § 3.304(f).

Furthermore, the Veteran was awarded a CAR indicating that he is a combat veteran.  If a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be satisfactory, i.e., credible, and consistent with the circumstances, conditions, or hardships of service.  See 38 U.S.C.A. § 1154(b).  Here the Veteran served aboard the USS Richard E. Kraus and claims that they came under fire during bombardment missions of the coast.  This is consistent with the circumstances and conditions of service and as such, the Board recognizes his in-service stressor.

The Board thus acknowledges that the Veteran's in-service stressor is adequate to support a diagnosis of PTSD.  However, the occurrence of a stressful event alone is insufficient to warrant service connection for PTSD.  Rather, such an event must be shown to cause PTSD.  In this case, the evidence does not show that the Veteran has a current diagnosis of PTSD.

At the March 2013 hearing before the Board, the Veteran testified about the events concerning his in-service stressor and the symptoms he has been experiencing since separation.  The Veteran asserted that during service, the destroyer he was stationed aboard would come under fire while bombarding the coast.  The Veteran stated that the ship was never hit.  The Veteran also described returning home and witnessing anti-war protestors.  With regards to his symptoms, the Veteran asserted that upon returning home he would isolate himself and use drugs to cope.  He testified that he did not seek mental health treatment until 2009 (which was 4 years prior to the hearing and 34 years after discharge).  He also stated that he was experiencing a lot of sleep problems and having trouble with anxiety.

VA treatment reports reflect that the Veteran has been diagnosed with depression.  A January 2010 mental health assessment diagnosed the Veteran with MDD and a history of amphetamine abuse.  The report indicates that the Veteran did not know of a precipitating cause of his depression but stated that he first noticed symptoms about two years prior to the assessment.  VA treatment records also contain two PTSD screenings, the first in January 2010 and the second in January 2012.  Both screenings were negative for PTSD.

The Veteran was provided his first VA examination in August 2009.  The Veteran described his PTSD stressor as combat exposure in April 1973 while off the coast of North Vietnam.  He then reported that he recalled no dreams about self-reported traumas but similar cues reminded him of his in-service experiences.  The Veteran relayed his feelings of guilt about killing people and water buffalo.  He also reported that he was surprised by noise which causes him to raise his arms and become angry.  Lastly, the Veteran reported anxiety in front of large crowds even though he stated that he had played music for 10,000 people in the past.  No panic attacks, inappropriate behavior or homicidal thoughts were reported.  The Veteran did report having suicidal thoughts and problems sleeping.

The VA examiner concluded that the Veteran did not meet the DSM-IV stressor criteria or the DSM-IV criteria for PTSD.  He did diagnose the Veteran with depressive disorder not otherwise specified.  In doing so the examiner opined that the Veteran was not confronted with a significant life threatening situation during military service.  He noted that the Veteran did develop feelings of guilt and that those feelings might be contributing to his current depression.  He also noted some inconsistency with the Veteran's measured depression, self-report, and clinical observation of depression.

At a June 2010 private examination the Veteran reported that he re-experiences the events of Vietnam through intrusive recollections, does not have bad dreams about them or flashbacks, but similar cues do bother him.  He denied having autonomic reactions to those cues and attempts to avoid thoughts, feelings, or conversations associated with the events, along with activities, places or people that might arouse memories of it, and has some recall deficit.  The Veteran also reported feelings of alienation from others and that he has never felt that he had any future until recently.  Lastly, the Veteran reported episodes of flat line emotions, derealization, and dissociation along with sleep problems, concentration difficulties, startle reaction and hypervigilance.  No claims file or medical records were provided for review.

The private examiner diagnosed the Veteran with PTSD, and mood disorder not otherwise specified, which he stated may be due to borderline personality traits, substance induced partially, or due to PTSD events.  The examiner noted the Veteran's feelings of guilt surrounding his actions in Vietnam and that the Veteran described having mood instability and all the elements of PTSD.  The examiner ultimately concluded that:

"It is felt that his Navy experiences really exacerbated greatly the underlying personality weakness that he had and it had a profound effect on the rest of his life."

In October 2012, the Veteran underwent a second VA examination.  The examiner reviewed the claims file and electronic medical VA treatment records.  The VA examiner noted that, while the Veteran did report a stressor that meets the DSM-IV PTSD stressor criteria, he did not meet the DSM-IV PTSD symptom criteria.  While the Veteran did report experiencing, witnessing or being confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself and others, the Veteran's response to this event did not involve intense fear, helplessness or horror.  The examiner concluded that the PTSD symptoms described do not cause clinically significant distress or impairment in social, occupational, or other important areas of functioning and that the Veteran did not meet the full criteria for PTSD.  The examiner did however diagnose the Veteran with MDD, recurrent in partial remission.  The examiner opined the Veteran's MDD was less likely than not related to his military service.  In reaching this opinion the examiner noted that the Veteran had reported to a clinician in 2010 that his depression had begun 2 years prior.  Additionally, the examiner opined that the Veteran's MDD was more likely caused by the situations in his personal life, including his hospitalization for hepatitis C in 2012.  The examiner also noted that the Veteran had not sought consistent treatment for his depressive disorder.

Throughout the course of this appeal, the Veteran has repeatedly stated that he has PTSD from his experiences in Vietnam.  However, while the Veteran is competent to report what comes to him through his senses, he lacks the medical training and expertise to provide a complex medical opinion as diagnosing a psychiatric disability such as PTSD.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Instead, competent medical evidence is required to determine whether the Veteran does in fact meet the DSM-IV criteria for PTSD.  38 C.F.R. § 3.304(f).

The Board notes that the claims file contains differing opinions as to whether the Veteran has a current diagnosis of PTSD.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  Thus, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

However, the Board may not reject medical opinions based on its own medical judgment.  See Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Here, there are legitimate reasons for according the unfavorable medical opinions, that the Veteran does not have a current diagnosis of PTSD, greater probative weight as opposed to the favorable opinion.

The Board finds the August 2009 and October 2012 VA examination opinions highly probative.  Specifically, each examiner reviewed the claims file, interviewed the Veteran, and conducted a psychological evaluation.  There is no indication that any of the VA examiners were not fully aware of the Veteran's past psychological history or that they misstated any relevant fact.  Moreover, both examiners are psychologists, and have the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient facts and data on which to base the conclusion.  Each VA opinion contained reasons and bases supporting the examiners' opinions that the Veteran does not have a current diagnosis of PTSD. The October 2012 VA examination report reflects that the examiner specifically noted that, while the Veteran's reported stressor meets DSM-IV stressor criteria, he did not report psychiatric symptoms that meet DSM-IV PTSD symptoms criteria.  Therefore, the Board finds the VA examiners' opinions from the August 2009 and October 2012 VA examinations to be of great probative value.

Additionally, the January 2010 VA mental health assessment report also reflects that the Veteran does not have a diagnosis of PTSD.  The examiner noted that the Veteran did demonstrate some PTSD symptoms but ultimately diagnosed the Veteran with MDD.  The January 2010 and January 2012 VA treatment reports also reflect two negative PTSD screenings.

While the June 2010 private medical opinion does provide a diagnosis of PTSD the examiner did not review the claims file, to include the August 2009 VA examination, January 2010 VA mental health assessment, and January 2010 negative PTSD screening.  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Because the private medical professional's opinion does not take into account the Veteran's previous diagnoses of depression along with the recent negative PTSD screen (January 2010), the Board accords the private psychological evaluation less probative weight.  Thus, the weight of the probative evidence is against the conclusion that the Veteran has PTSD.
In the absence of proof of a disability during the period on appeal, there can be no valid claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the Veteran's claim of entitlement to service connection for PTSD must be denied.

The Board will now turn to the issue of whether service connection for an acquired psychiatric disability, to include MDD, is warranted.  The evidence of record demonstrates that the Veteran has a current diagnosis of MDD.  The Veteran was first diagnosed with depressive disorder, not otherwise specified at the August 2009 VA examination.  The June 2010 private examiner diagnosed the Veteran with a mood disorder, not otherwise specified.  Finally, he was diagnosed with MDD in January 2010 during a mental health assessment, and was again diagnosed with MDD at the October 2012 VA examination.  Thus, the Board acknowledges that the Veteran has been diagnosed with MDD.

However, the evidence of record establishes that the Veteran did not experience symptoms of MDD during service or that any such disability diagnosed after service is related to an in-service disease, event, or injury.  Service treatment records reflect no psychiatric complaints during service.  The June 1972 pre-induction medical examination noted the Veteran's psychiatric status to be normal and a concurrent report of medical history noted no psychiatric problems.  The July 1975 service separation physical also found the Veteran's psychiatric status to be normal.

Initially, the evidence does not demonstrate that the Veteran was diagnosed with a psychosis during or within one year of his separation from service in March 1971, and the record shows that a psychosis was not manifested to a compensable degree within the one year following his active duty service discharge, or that he has experienced a continuity of symptomatology indicative of a psychosis.  See 38 C.F.R. §§ 3.307, 3.309.

The Veteran, through his lay statements and buddy statements, has detailed his in-service PTSD stressors, which have been recognized above, and has asserted that his acquired psychiatric disorder (MDD) began during or was otherwise caused by his active service.  As discussed, while the Veteran and lay witnesses are competent to report what they see and experience, they are not competent to provide a complex medical opinion, such as the diagnosis or etiology of a mental health disorder.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The record is negative for favorable competent medical evidence that the Veteran's current acquired psychiatric disorder, to include MDD, was caused by an in-service disease or injury.  The private medical opinion submitted by the Veteran notes that he has a mood disorder not otherwise specified, but does not provide a positive nexus opinion relating the diagnosis to service.  Specifically, the private examiner states that the Veteran's mood disorder may be due to borderline personality traits, may be substance induced partially, or may be due to PTSD events.  Additionally, the August 2009 VA examiner also did not provide a positive nexus opinion regarding the etiology of the Veteran's depression, concluding that the Veteran's guilt feelings might be contributing to his current depression.  Moreover, the October 2012 VA examination report contains a negative nexus opinion with regards to the etiology of MDD.  The examiner opined that it was less likely than not that the Veteran's depressive disorder was related to his military service.  He based his opinion on the Veteran's report to a clinician in 2010 that his depression had begun 2 years prior.  The examiner also opined that the Veteran's depression was more likely caused by his personal life, noting that the Veteran had spent several months in the hospital for hepatitis C earlier that year and his illness had impacted his overall health and strength.  Thus, the evidence of record demonstrates that the Veteran's acquired psychiatric disorder, to include MDD, did not either begin during or was otherwise related to his military service.

Therefore, the criteria for service connection have not been met, and the claim for service connection for an acquired psychiatric disability, to include PTSD and MDD, must be denied.  The Board has considered the doctrine of affording the Veteran the benefit of the doubt; however, as the preponderance of the evidence is against a finding of service connection, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this issue on that basis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The claim for entitlement to an initial compensable disability rating for bilateral hearing loss is dismissed.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and MDD, is denied



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


